          Case 2:19-cv-05488-TR Document 30 Filed 11/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RANDOLPH KEUCH,                             :           CIVIL ACTION
               Plaintiff,                    :
                                             :
               v.                            :
                                             :
 TEVA PHARMACEUTICALS                        :
 USA, INC., et al.,                          :           No. 19-5488
                    Defendants.              :


                                          ORDER

       AND NOW, on November 19, 2020, upon consideration of Defendants Teva Worldwide,

Käre Schultz, and Ron Yaniv’s Motion to Dismiss (doc. 25), Plaintiff Randolph Keuch’s

Memorandum in Opposition (doc. 27), and Teva Worldwide, Schultz, and Yaniv’s Reply (doc.

28), the motion is GRANTED, in part, and DENIED, in part.

  1.   Defendants Schultz and Yaniv are dismissed with prejudice.

  2.   Keuch may submit no more than ten interrogatories and ten document requests on Teva

 Worldwide and/or Teva US related to Teva Worldwide’s involvement in Keuch’s termination.

  3.   Based on that discovery, Keuch may file an amended complaint by January 19, 2021.

                                                  BY THE COURT:


                                                  /s/ Timothy R. Rice
                                                  TIMOTHY R. RICE
                                                  U.S. MAGISTRATE JUDGE
